TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00388-CV



      In re Law Offices of Derek Van Gilder and Law Offices of Edwin L. McAninch


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and relators’ request for temporary relief are

denied. See Tex. R. App. P. 52.8(a), 52.10.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: July 7, 2010